Citation Nr: 0922100	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected diabetes mellitus, prior to April 
23, 2007.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus, beginning on 
April 23, 2007.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

On VA Form 9, received by the RO in August 2006, the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In a statement, received by the RO in May 2007, the Veteran 
withdrew this request.  See 38 C.F.R. § 20.702(e) (2008).  

In August 2008 the Board remanded the issue on appeal to the 
RO, via the Appeals Management Center (AMC), for further 
development.  

During the pendency of the appeal, an April 2009 RO rating 
decision assigned a higher rating of 20 percent for his 
service-connected diabetes mellitus, effective on April 23, 
2007.  

The April 2009 RO rating decision also granted the Veteran 
separate disability ratings for neuropathy of the right lower 
extremity and neuropathy of the left lower extremity; 
however, the Veteran did not appeal those issues and 
therefore, they are not before the Board. 

Inasmuch as a rating higher than 20 percent for the service-
connected diabetes mellitus is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected diabetes mellitus is shown to have 
been productive of a disability picture that more nearly 
approximated that of one requiring the use of an oral 
hypoglycemic agent and a restricted diet for the period of 
the appeal.  

3.  The service-connected diabetes mellitus currently is 
shown to require the use of an oral hypoglycemic agent and a 
restricted diet, but not to require regulation of activities 
with the avoidance of strenuous occupational and recreational 
activities or the use of insulin; episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations are not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected diabetes mellitus for 
the period of the appeal prior to April 23, 2007 have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.655, 4.7, 4.119 including Diagnostic 
Code 7913 (2008).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.655, 4.7, 4.119 
including Diagnostic Code 7913 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board is aware that the October 2005 letter concerned the 
Veteran's initial service connection claim, not the rating 
claim.  However, the current appeal arose upon the grant of 
service connection in December 2005.  

The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of 
the Case was met in April 2006.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for higher initial rating and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the October 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needed to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2006 Statement of the 
Case (SOC), which suffices for Dingess.  

The Board notes that the Veteran was not informed about the 
effective date that might be assigned..  Therefore, there is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards to a claim for higher 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in October 2005 and 
December 2008.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Veteran is not prejudiced by the Board 
proceeding, at this juncture, with an appellate decision on 
the claim for higher rating for the service-connected 
disability of diabetes mellitus.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The December 2005 RO rating decision granted service 
connection and assigned an initial 10 percent rating for 
diabetes mellitus, effective on September 16, 2005.  

In April 2009, the RO increased the rating to 20 percent, 
effective on April 23, 2007.  

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The rating criteria for Diagnostic 
Code 7913 are as follows.  

A rating of 10 percent may be assigned for diabetes mellitus 
is manageable by restricted diet only.  

A rating of 20 percent may be assigned for diabetes mellitus 
when insulin and a restricted diet or when an oral 
hypoglycemic agent and a restricted diet are required.  

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are rated separately 
unless they are part of the criteria used to support a 100 
percent evaluation, while noncompensable complications are 
considered part of the diabetic process.  See 38 C.F.R. § 
4.120, DC 7913, Note (1).  

At an October 2005 VA examination, the Veteran stated that he 
was on diet control; however, he was not on medication, but 
did not exercise.  He administered finger stick blood sugars 
daily and saw his diabetic care provider every 6 months.  He 
had had no periods of hospitalization or episodes of 
hypoglycemia.  In addition, he had no coronary artery 
disease, strokes or vascular disease.  He reported having 
numbness and tingling, as well as pain in the legs and 
erectile dysfunction.  The VA examiner added that the 
diabetes mellitus was not under control.  

The VA outpatient treatment records show that, in April 2006, 
the Veteran was noted to be on a special diet.  In October 
2006, he was not on medication, and his nurse practitioner 
wanted to hold off on giving him medications.  In April 2007, 
he was put on Metformin.  

In December 2008, the Veteran examined by VA and noted to 
have been diagnosed with diabetes mellitus 3 years prior 
thereto.  He currently was taking Metformin , but did not 
take insulin.  In addition, he had had no hospitalization for 
diabetic ketoacidosis or hypoglycemia.  He had hypoglycemic 
episodes two to three times a week that required sugar or 
snacks.  He saw his health care provider every 6 months.  

The Board finds on review of the record that, prior to April 
23, 2007, the Veteran's service-connected diabetes mellitus 
was productive of a disability picture that more closely 
resembled that of one requiring the use of oral hypoglycemics 
and restricted diet.  As such, an initial rating of 20 
percent is for application during this earlier period of the 
appeal.  

While the Veteran did not begin using Metformin until April 
23, 2007, its use was probably indicated at some time prior 
thereto.  Significantly, the VA examination in 2005 found 
that the diabetes mellitus was not controlled by diet alone.  
Hence, for this reason, a 20 percent rating for this period 
is warranted.  

However, the Board finds that the service-connected diabetes 
mellitus does not warrant an initial rating in excess of 20 
percent.  In order to meet the criteria for a 40 percent 
disability rating, the diabetes mellitus must require the use 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  There is no evidence that insulin is required 
at this time; nor is he shown to require a regulation of 
activities due to the service-connected diabetes mellitus.  

The only thing mentioned at the Veteran's October 2008 VA 
examination was that he had trouble walking longer than 10 to 
15 minutes; however, the avoidance of strenuous occupational 
and recreational activities currently is not demonstrated.  

In addition, the Board notes that Metformin is not insulin, 
but an oral hypoglycemic agent.  Therefore, the service-
connected diabetes mellitus does not warrant an initial 
rating in excess of 20 percent.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that an extraschedular 
rating is for application for the service-connected diabetes 
mellitus.  




ORDER

Prior to April 23, 2007, an initial rating of 20 percent for 
the service-connected diabetes mellitus is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits . 

An initial rating in excess of 20 percent for the service-
connected diabetes mellitus is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


